 1

 2

 3

 4

 5

 6

 7

 8

 9

10                     UNITED STATES DISTRICT COURT
11                    EASTERN DISTRICT OF CALIFORNIA
12

13   Deutsche Bank National Trust      No.   2:19-cv-01388-JAM-CKD
     Company,
14
                  Plaintiff,
15                                     SUA SPONTE ORDER REMANDING
          v.                           ACTION TO STATE COURT
16
     Amelia Hernandez and David B.
17   Jones,
18                Defendants.
19

20
          The undersigned revokes any actual or anticipated referral
21
     to a Magistrate Judge for the purposes of Findings and
22
     Recommendations in this case.   See Local Rule 302(d)
23
     (“Notwithstanding any other provision of this Rule, a Judge may
24
     retain any matter otherwise routinely referred to a Magistrate
25
     Judge.”).
26
          On July 23, 2019, Defendants Amelia Hernandez and David B
27
     Jones filed a Notice of Removal with this Court, seeking to
28
                                      1
 1   remove an action from the San Joaquin County Superior Court.
 2   Notice of Removal, ECF No. 1.   For the following reasons, the
 3   Court sua sponte REMANDS this case to San Joaquin County Superior
 4   Court.
 5          Under 28 U.S.C. § 1441(a), a defendant may remove an action
 6   to federal court if the district court has original jurisdiction.
 7   Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)
 8   (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th
 9   Cir. 2003)).   If at any time before final judgment it appears
10   that the district court lacks subject matter jurisdiction, the
11   case shall be remanded.   28 U.S.C. § 1447(c).   Generally, a
12   defendant seeking to remove an action to federal court must file
13   a notice of removal within thirty days of receiving a copy of the
14   initial pleading.   28 U.S.C. § 1446(b).   The defendant seeking
15   removal of an action to federal court has the burden of
16   establishing federal jurisdiction in the case.   California ex
17   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).
18          Here, Defendants attempt to invoke the Court’s federal
19   question jurisdiction and diversity jurisdiction.   Notice of
20   Removal at 3-4.   Defendants argue that this Court has federal
21   question jurisdiction under the Due Process Clause.   Id. at 4.
22   Furthermore, they argue the Court has diversity jurisdiction
23   because Plaintiff is not a citizen of the same state as
24   Defendants and the amount in controversy exceeds $75,000.   Id. at
25   3-4.
26          Federal courts are courts of limited jurisdiction and lack
27   inherent or general subject matter jurisdiction.    Federal courts
28   can adjudicate only those cases authorized by the United States
                                       2
 1   Constitution and Congress.   Generally, those cases involve
 2   diversity of citizenship or a federal question, or cases in which
 3   the United States is a party.    Kokkonen v. Guardian Life Ins.
 4   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545
 5   (1989).   Federal courts are presumptively without jurisdiction
 6   over civil actions.   Kokkonen, 511 U.S. at 377.   Lack of subject
 7   matter jurisdiction is never waived and may be raised by the
 8   Court sua sponte.   Attorneys Trust v. Videotape Computer Prods.,
 9   Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).   “Nothing is to be
10   more jealously guarded by a court than its jurisdiction.
11   Jurisdiction is what its power rests upon. Without jurisdiction
12   it is nothing.”   In re Mooney, 841 F.2d 1003, 1006 (9th Cir.
13   1988).
14        The Ninth Circuit has held that the removal statute should
15   be strictly construed in favor of remand and against removal.
16   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.
17   2005).    The “strong presumption” against removal jurisdiction
18   means that the defendant always has the burden of establishing
19   that removal is proper.   Nishimoto v. Federman–Bachrach &
20   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche
21   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).   Federal
22   jurisdiction must be rejected if there is any doubt as to the
23   right of removal in the first instance.   Gaus v. Miles, Inc., 980
24   F.2d 564, 566 (9th Cir. 1992).
25        In this case, Defendants are unable to establish
26   jurisdiction before this Court because the complaint filed in the
27   state court, MAN-CV-LUDRF-2019-003610, contains a single cause of
28   action for unlawful detainer.    Unlawful detainer actions are
                                       3
 1   strictly within the province of state court.   A defendant’s
 2   attempt to create federal subject-matter jurisdiction by adding
 3   claims or defenses to a notice of removal will not succeed.
 4   Vaden v. Discover Bank, 556 U.S. 49, 50 (2009) (federal question
 5   jurisdiction cannot “rest upon an actual or anticipated
 6   counterclaim”); Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075
 7   (9th Cir. 2005) (“A federal law defense to a state-law claim does
 8   not confer jurisdiction on a federal court, even if the defense
 9   is that of federal preemption and is anticipated in the
10   plaintiff’s complaint.”).
11        In determining the presence or absence of federal
12   jurisdiction in removal cases, the “well-pleaded complaint rule”
13   applies, “which provides that federal jurisdiction exists only
14   when a federal question is presented on the face of the
15   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.
16   Williams, 482 U.S. 386, 392 (1987).   Moreover, “it is well
17   established that plaintiff is the ‘master of her complaint’ and
18   can plead to avoid federal jurisdiction.”   Lowdermilk v. U.S.
19   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.
20   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.
21   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law
22   that a cause of action arises under federal law only when the
23   plaintiff’s well-pleaded complaint raises issues of federal
24   law.”).
25        Plaintiff’s complaint raises a single state law claim for
26   unlawful detainer.   The face of a properly-pled state law
27   unlawful detainer action does not present a federal question.
28   Therefore, Plaintiff’s complaint avoids federal question
                                      4
 1   jurisdiction.    Defendants cannot inject a federal issue through
 2   their answer.
 3           Furthermore, Defendants have not met their burden of showing
 4   the Court has diversity jurisdiction.     Plaintiff’s complaint sets
 5   the amount in controversy as less than $10,000.     Notice of
 6   Removal, Exh. 2 at 2.    Subject to a “good faith” requirement,
 7   “the sum claimed by the plaintiff controls.”     St. Paul Mercury
 8   Indem. Co. v. Red Cab Co., 303 U.S. 283, 289-290 (1938).
 9   Defendants failed to show Plaintiffs pleading of the amount in
10   controversy was made in bad faith.     Consequently, they have
11   failed to show the Court has diversity jurisdiction over the
12   suit.
13           The Court REMANDS this case to San Joaquin County Superior
14   Court for all future proceedings.      Defendants’ motion to proceed
15   in forma pauperis, ECF No. 3, is DENIED as moot.
16   Dated:      July 24, 2019
17                                    /s/ John A. Mendez________________
18                                    United States District Court Judge
19

20

21

22

23

24

25

26

27

28
                                        5
